Dismissed and Opinion Filed October 10, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00695-CR

                             THANH NGOC NGUYEN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F17-35263-J

                             MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                                  Opinion by Justice Molberg
       Before the Court is appellant’s July 3, 2019 motion to voluntarily dismiss this appeal. The

motion is signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a). We grant the motion

and dismiss this appeal.




                                                 /Ken Molberg//
                                                 KEN MOLBERG
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)


       190695f.u05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 THANH NGOC NGUYEN, Appellant                      On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
 No. 05-19-00695-CR         V.                     Trial Court Cause No. F17-35263-J.
                                                   Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Partida-Kipness
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 10th day of October, 2019.